     Case 2:21-cv-01062-JTM-JVM Document 34 Filed 06/30/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF FALCON                                  CIVIL ACTION
GLOBAL OFFSHORE II, AS OWNER,
SEACOR MARINE LLC AS
MANAGER/OPERATOR, AND SEACOR                             NO. 21-1062
LIFTBOATS LLC, AS ALLEGED
OWNER/OPERATOR OF THE SEACOR
POWER PETITIONING FOR EXONERATION
FROM OR LIMITATION OF LIABILITY                          SECTION: “H”



                                 ORDER
     IT IS ORDERED that a status conference with all counsel is SET for
July 15, 2021 at 3:00p.m.




                       New Orleans, Louisiana this 24th day of June, 2021.




                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE
